CHRISTIAN, J.
The offense is possession of mash for the purpose of manufacturing intoxicating liquor; the punishment, confinement in the penitentiary for one year and six months.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court, the appeal must be dismissed. Yarborough v. State, 100 Tex. Cr. R. 480, 273 S. W. 842; Lowery v. State, 92 Tex. Cr. R. 311, 244 S. W. 147; Cousineau v. State (Tex. Cr. App.) 10 S.W.(2d) 98.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.